Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on August 4th, 2020 have been considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claims 38-40, 42, 44-47, and 54-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagasawa (JP 2008304677, as evidenced by the machine translation) in view of Kumar (US 2009/0135462).

    PNG
    media_image1.png
    575
    1005
    media_image1.png
    Greyscale

Regarding claim 38, Nagasawa discloses an optical filter (Fig. 2, 10) configured to attenuate visible light in a plurality of spectral bands ([0011], “provide a color correction filter that can remove light of intermediate colors and improve color tone expression”), the plurality of spectral bands comprising an absorbance peak having a maximum absorbance with a spectral bandwidth (Fig. 2, JA), and an absorptance peak having a maximum absorptance (Fig. 2, PA), wherein: 

the spectral bandwidth, equal to the full width of the absorbance peak at 80% of the maximum absorbance of the absorbance peak, associated with the first absorbance peak is less than or equal to 35 nm (estimated using Fig. 2 at 0.8 along the y-axis, the full width is 10nm);
the maximum absorptance of the absorptance peak is located at a second spectral range from about 465 nm to about 535 nm (as shown in Fig. 2, the maximum absorptance peak is located at about 520nm); and 
the maximum absorptance of the absorptance peak is from about 90% to about 100% (as shown in Fig. 2, the peak of PA reaches a maximum of 1 on the y-axis, corresponding to 100%).
Nagasawa does not specifically disclose an eyewear comprising an optical filter.
However Kumar, in the same field of endeavor, teaches an eyewear ([0035], “various embodiments disclosed herein include glasses”) comprising an optical filter ([0046], “obtained for the coating, the average absorption”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the optical filter of Nagasawa with the eyewear comprising an optical filter as taught by Kumar, for the purpose of improving visibility while minimizing light intensity. 
Regarding claim 39, Nagasawa in view of Kumar teaches as is set forth in claim 38 rejection above and Nagasawa further discloses wherein the spectral bandwidth of the 
Regarding claim 40, Nagasawa in view of Kumar teaches as is set forth in claim 38 rejection above and Nagasawa further discloses wherein the spectral bandwidth of the absorbance peak is less than or equal to 20 nm (estimated using Fig. 2 at 0.8 along the y-axis, the full width is 10nm).
Regarding claim 42, Nagasawa in view of Kumar teaches as is set forth in claim 38 rejection above and Nagasawa further discloses wherein the optical filter further comprises an other absorbance peak associated with the absorptance peak (as shown in Fig. 2, PA peak corresponds to the other absorbance peak), wherein the other absorbance peak is located at the second spectral range from about 465 nm to about 535 nm (as shown in Fig. 2, the maximum absorptance peak is located at about 520nm).
Regarding claim 44, Nagasawa in view of Kumar teaches as is set forth in claim 38 rejection above and Nagasawa further discloses wherein the optical filter (Fig. 3, 10) comprises a lens body (11) and an optical interference stack disposed over the lens body ([0048], “the base material and the color correction layer may each have a multi-layer structure in which two or more layers are stacked”).
Regarding claim 45, Nagasawa in view of Kumar teaches as is set forth in claim 38 rejection above and Nagasawa further discloses wherein the optical filter comprises a lens body and an anti-reflection layer disposed over the lens body ([0056], “may further include various optical members such as a retardation plate, a diffusion plate, an antiglare layer, an antireflection layer”).
Regarding claim 46, Nagasawa in view of Kumar teaches as is set forth in claim 38 rejection above and Nagasawa further discloses wherein the optical filter comprises one or more organic dyes ([0012], “the color correction filter of the present invention has a color correction layer containing a J aggregate of a dye, and the dye is at least selected from the group consisting of cyanine, merocyanine, squarylium and porphyrin”). 
Regarding claim 47, Nagasawa in view of Kumar teaches as is set forth in claim 38 rejection above and Nagasawa further discloses wherein the optical filter comprises one or more rare earth oxides ([0049], “Examples of the inorganic material include silicon oxide glass, titanium oxide, aluminum oxide, zinc oxide, and a film formed from hydrolysis contractions of various metal alkoxides.”)
Regarding claim 54, Nagasawa discloses an optical filter (Fig. 2, 10), configured to attenuate visible light in a plurality of spectral bands ([0011], “provide a color correction filter that can remove light of intermediate colors and improve color tone expression”), each of the plurality of spectral bands comprising an absorptance peak having a maximum absorptance (Fig. 2, JA and PA), wherein: 
the spectral bandwidth is equal to the full width of the absorptance peak at 80% of the maximum absorptance of the absorptance peak (as shown in Fig. 2, JA and PA each have a spectral bandwidth with a maximum absorptance); 
the optical filter comprises a first absorptance peak (PA) and a second absorptance peak (JA); 
the spectral bandwidth of the first absorptance peak is less than or equal to about 50 nm (estimated using Fig. 2 at 0.8 along the y-axis, the full width is 15nm); 

an absolute difference between the maximum of the first absorptance peak and the maximum of the second absorptance peak is from about 0% to about 20% (as shown in Fig. 2, the maximums of both JA and PA reach 1, thus the absolute difference is near 0%).
Nagasawa does not specifically disclose an eyewear comprising an optical filter, a functional layer disposed over the optical filter, and the maximum absorptance of the first absorptance peak is located at a wavelength from about 440 nm to about 510 nm.
However Kumar, in the same field of endeavor, teaches an eyewear ([0035], “various embodiments disclosed herein include glasses”) comprising an optical filter ([0046], “obtained for the coating, the average absorption”), a functional layer disposed over the optical filter ([0015], “a birefringent layer connected to the photochromic linear polarizing element”), and the maximum absorptance of the first absorptance peak (Fig. 1, 14) is located at a wavelength from about 440 nm to about 510 nm (as shown in Fig. 1, the estimated maximum absorptance of the first peak is 505nm).
Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the optical filter of Nagasawa with the eyewear comprising an optical filter, a functional layer disposed over the optical filter, and the maximum absorptance of the first absorptance peak is located at a wavelength from about 440 nm to about 510 nm as taught by Kumar, for the purpose of improving visibility while minimizing light intensity. 
Regarding claim 55, Nagasawa in view of Kumar teaches as is set forth in claim 38 rejection above and Nagasawa further discloses wherein the functional layer comprises an anti-reflection coating layer, an index-matching layer, a hard coat layer, a polarizing layer ([0015], “the birefringent layer being operable to circularly or elliptically polarize transmitted radiation”), a photochromic layer, or an electrochromic layer.

Allowable Subject Matter
Claims 48-53 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 48, Kumar discloses an eyewear ([0035], “various embodiments disclosed herein include glasses”) comprising an optical filter ([0046], “obtained for the coating, the average absorption”) configured to attenuate visible light in a plurality of spectral bands (as shown in Fig. 1), each of the plurality of spectral bands comprising an absorptance peak having a maximum absorptance (as shown in Fig. 1), wherein: 
the optical filter comprises a first absorptance peak (14); 
the maximum absorptance of the first absorptance peak is located at a wavelength from about 465 nm to about 535 nm (as shown in Fig. 1, the estimated maximum absorptance of the first peak is 505nm).
Neither Kumar not any other available prior art documents teach or fairly suggest, alone or in combination the following: 
An eyewear comprising an optical filter configured to attenuate visible light …
“a luminous transmittance associated with the optical filter is from about 1% to about 20%”.
Claims 49-53 are allowed for their dependency. 
Claims 41, 43, 56, and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 41, none of the prior art either alone or in combination disclose or teach of the claimed camera lens assembly specifically including, as the distinguishing feature(s) in combination with other limitations, wherein each of the plurality of spectral bands further comprises an attenuation factor obtained by dividing an integrated absorbance peak area within the spectral bandwidth by the spectral bandwidth of the absorbance peak, wherein the attenuation factor of the absorbance peak is greater than or equal to about 0.5 and less than about 1.
Specifically, with respect to claim 43, none of the prior art either alone or in combination disclose or teach of the claimed camera lens assembly specifically including, as the distinguishing feature(s) in combination with other limitations, wherein the optical filter is configured to increase the average chroma value of uniform intensity light stimuli having a bandwidth of 30 nm transmitted through the optical filter at least partially within the first 
Specifically, with respect to claim 56, none of the prior art either alone or in combination disclose or teach of the claimed camera lens assembly specifically including, as the distinguishing feature(s) in combination with other limitations, wherein the optical filter has a CIE chromaticity x value within a range from about 0.3 to about 0.38.
Specifically, with respect to claim 57, none of the prior art either alone or in combination disclose or teach of the claimed camera lens assembly specifically including, as the distinguishing feature(s) in combination with other limitations, wherein the optical filter has a CIE chromaticity y value within a range from about 0.31 to about 0.39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                           4 November 2021

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872